Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2021 with respect to the 35 U.S.C. 112(a) rejection have been fully considered but they are not persuasive. 
Applicant’s attorney argues that the Office Action’s arguments and assertions to not satisfy the evidentiary and judicial standards and have not established a prima facie written description case. Examiner disagrees. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). In the instant Application, the claims recite a processing means for recording, comparing measured values, processing means, processing unit, memory unit, and memory means.  There is no structure provided in the claims, nor specification. In the Applicant’s specification, the structure is being described by using the functionality of the component itself. 
Applicant’s attorney mischaracterizes MPEP 2163 and seemingly subjectively excerpts it for his own benefit. Attorney states that that there is no in haec verba requirement. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). The Applicant does not provide express, implicit, or inherent disclose in the specification for the processing means for recording, comparing measured values, processing means, processing unit, memory unit, and memory means as required by MPEP 2163. These various “units”, for example, invokes 112(f) and requires sufficient material, acts, structure, but has no corresponding structure. Throughout the specification, the units are just referred to as “units”. For computer-readable limitations such as those in the Applicant’s claims, it comes down to the algorithm and the computer hardware that is programmed by the algorithm. In this case, none of these things are described as structure and are simply referred as units.
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1297, 111 USPQ2d 1780, 1788 (Fed. Cir. 2014) ("Whether a patent claim is supported by an adequate written description is a question of fact."); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) ("Precisely how close [to the claimed invention] the description must come to comply with Sec. 112 must be left to case-by-case development."); In re Wertheim, 541 F.2d at 262, 191 USPQ at 96 (inquiry is primarily factual and depends on the nature of the invention and the amount of knowledge imparted to those skilled in the art by the disclosure).

Applicant's arguments filed 02/24/2021 regarding the 35 U.S.C. 101 rejection has been fully considered but they are not persuasive. 
Applicant’s attorney argues that the amended limitations of claims 14 and 22 overcomes the standing 101 rejection. Examiner disagrees.  The amended limitations “…wherein the mobile object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive7 moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved.” further narrow the previously recited abstract idea (emphasis added). 

BERKHEIMER ARGUMENT
Applicant’s attorney argues that the Office Action has not satisfied the Berkheimer factual requirements. Examiner disagrees. MPEP 2106.07(a)(III) discusses evidentiary requirements in making a 35 U.S.C. 101 rejection. The citation states in part: 
“Examiners should not assert that an additional element (or combination of elements) is well-understood, routine, or conventional unless the examiner finds, and expressly supports the rejection in writing with one or more of the following: 
(B) A citation to one or more of the court decisions discussed in MPEP § 2106.05(d), subsection II, as noting the well-understood, routine, conventional nature of the additional element(s). Examiners should be careful to ensure the claim limitations before the examiner are the same as those found to be well-understood, routine, conventional by the courts. The additional elements under examination should be recited in the same manner, meaning they should be recited at the same high level of generality as in those court decisions. It is not enough that the additional elements are similar to the elements at issue in those cases. In addition, the court decisions discussed in MPEP § 2106.05(d), subsection II, are not meant to imply that all computer functions are well-understood, routine, conventional functions, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Examiners should keep in mind that the courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014). See MPEP 

Regarding the “well-understood, routine, and conventional” activity argument, Examiner first appropriately evaluated the sensor under step 2A prong 2, and found that the sensor are recited at a high-level of generality and amounts to insignificant extrasolution activity such as receiving and transmitting data over a network (MPEP 2106.05(d)(II)). Further, under step 2B, which is the appropriate step to evaluate “well-understood, routine, and conventional activity”, Examiner expressly stated in the Office Action dated 02/01/2021 that the additional element (sensor) amounts to well-understood routine and conventional activity” and cited to MPEP 2106.05(d)(II) receiving or transmitting data over a network. The MPEP citation further cites to Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). Therefore, Examiner has indeed satisfied the Berkheimer factual requirements. 

McRO ARGUMENT
Applicant’s attorney argues that McRo makes plain that the present claims are statutory subject matter under 35 U.S.C. 101. Examiner disagrees. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. Applicant’s attorney asserts that McRo makes plain that the present claims are statutory subject matter under 35 U.S.C. 101, however, Applicant’s claims are in no way similar to that of McRo. The court in McRo relied upon the specification which provided an explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved the existing technological process”, unlike in Alice where a computer was merely used as a tool to perform the judicial exception. In the instant application, Applicant’s claims are similar to that of Alice, not McRo. The sensor means, sensor unit, and processing means are recited at a high-level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer. Further, the sensor amounts to insignificant extra-solution activity such as receiving or transmitting data over (MPEP 2106.05(d)(II)). The 

BASCOM ARGUMENT
Applicant’s attorney argues that BASCOM makes plain that the present claims are statutory subject matter under 35 U.S.C. 101. Examiner disagrees. In BASCOM the claimed and described inventive concept was the “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” Id. at 1350. This design permitted the filtering tool to have “both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server.” Id. This was not conventional or generic, and the claims did not preempt all ways of filtering content on the Internet—instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” Id. The court thus distinguished ineligible “abstract-idea-based solutions[s] implemented with generic technical components in a conventional way” from the eligible “technology-based solution” and “‘software-based invention[ ] that improve[s] the performance of the computer system itself.’” Id. at 1351 (citation omitted). Applicant’s claims are in no way similar to that of BASCOM. While Attorney argues that the claims are similar to that of BASCOM, Attorney does not further argue, nor provide evidence, that the claims satisfy the rationale provided by the court in BASCOM for why the claims at issue were directed to statutory subject matter. In BASCOM the court held that the claims amounted to statutory subject matter under step 2B because the additional elements within the claims were directed to a particular arrangement that yielded a technical improvement to the technology of filtering content. Specifically, the particular arrangement of the additional elements of controlled network access accounts, a local client computer, an Internet computer network, and a remote ISP server, provided an unconventional combination of elements based on the installation of a filtering tool at a specific location within the network, remote from the end-users, with customizable filtering features specific to each end user, where the filtering tool at the ISP was able to identify individual accounts that communicate with the ISP server and associate a request for Internet content with a specific individual account. This yielded a technical improvement because the particular arrangement of the known elements offered both the benefits of a filter on the local computer and the benefits of a filter on the ISP server. Critically however, the court pointed to the disclosure of the application which explained why and how the particular claimed arrangement of these elements yielded the asserted technological improvement. No such unconventional and non-generic arrangement of otherwise known computer elements is argued with respect to the present claims, and Examiner asserts that the present claims do not satisfy the rationale provided by the court.

ENFISH ARGUMENT
Applicant argues that their invention is similar to that of Enfish, LLC. v Microsoft Corp. Examiner disagrees. The statement Applicant provided taken from Enfish “describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention… an inventions’ ability to run on a general purpose computer does not automatically doom the claim” is wholly inapplicable to the Applicant’s invention. In Enfish, the utilization of a self-referential database model actually cause the technological environment to which the claim was confined (a general-purpose computer) to perform faster and more efficiently that a computer utilizing a standard relational database. The court held that the utilization of a self-referential database model actually causes the technological environment to which the claim was confined (a general-purpose computer) to perform faster and more efficiently that a computer utilizing a standard relational database. Thus, there is an improvement in computers or technology present, which is not the case in the Applicant’s invention. In the instant case, the claimed invention is not directed to improving the operations of the computer itself, nor providing a technical improvement to technology/technical field. The additional elements, as analyzed above, are recited at a high-level of generality and amounts to no more than mere instructions to apply the judicial exception using a generic computer. Further, the sensor amounts to insignificant extra-solution activity such as receiving or transmitting data over (MPEP 2106.05(d)(II)). The sensor also amounts to generally linking the judicial exception to a particular field of use. In conclusion, while Applicant argues that describing a claim at a high level of abstraction untethered from the language of the claim when determining the focus of the claimed invention… an inventions’ ability to run on a general purpose computer does not automatically doom the claim, for Applicant’s case,  in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing that abstract idea (i.e. improvement in technology, as Applicant alleges).
Applicant refers to example 26 of the July 2015 Update Appendix, which is directed to an internal combustion engine providing exhaust gas recirculation. In example 26 the claim’s description of internal combustion engine having manifolds, valves, and sensors forming a specific structure that uses the control system to optimize exhaust gas recirculation makes it clear that the claim as a whole would clearly amount to significantly more than any recited exception. Applicant’s invention is not similar to example 26, and should not have the same finding of amounting to significantly more than the judicial exception. First, example 26 alludes to an unconventional arrangement of the manifolds, valves, and sensors that uses the control system to optimize exhaust gas recirculation. Further, the optimization of the exhaust gas recirculation is also an improvement in technology or a technical field. There is no such unconventional arrangement of the components in the Applicant’s invention that provides for an improvement in technology or a technical field. Applicant’s argument regarding example 26 represents a total misunderstanding of the example and subject matter eligibility guide. 

ALICE ARGUMENT
Applicant argues that the Alice decision is inapposite to the present case and that Alice’s decision and specific holding is about abstract business method applications and not traditional systems that necessarily use a computer, processor, or control unit. Examiner wholly disagrees.  The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination, to Alice is indeed applicable. Alice held, not only that the claims were drawn to the abstract idea of intermediated settlement, but also that merely requiring generic computer implementation fails to transform that abstract idea into a patent-eligible invention. The court in Alice provided a full analysis on traditional systems using computer components, and whether the judicial exception is transformed into patent-eligible subject matter when merely implemented on a computer. In light of the foregoing, see supra, at 11–14, the relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea of intermediated settlement on a generic computer. They do not. (Alice Corporation Pty. Ltd., v. CLS Bank International et al.). Similarly, Applicant’s invention merely use a computer as a tool to perform the judicial exception, and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing that abstract idea (emphasis added).
Applicant also states that the Office Action has not even first determined whether the claim is directed to one of the four statutory categories of invention, i.e. process, machine, manufacture, or composition as provided for by the patent office. This is false, and in fact, the Office Action clearly makes record of that on page 9, number 12 of the 35 U.S.C. 101 rejection section (emphasis added).
Applicant’s attorney references claim 14’s additional elements, and again, the sensor is recited at a high-level of generality and amounts to insignificant extra-solution activity such as receiving or transmitting data over a network (MPEP 2106.05(d)(lI). The sensor also amounts to generally linking the judicial exception to particular field of use. The sensor unit and processing unit are also recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a computer, and well-understood, routine, and conventional activity (see MPEP 2106.05(d)(ll), receiving and transmitting data The claim is not patent eligible.
Lastly, Applicant argues “Any assertion of the Alice case in the present case wholly ignores the Patent Office's own admonition that the court's" tread carefully in construing this exclusion because, at some level, all inventions embody, use, reflect, rest upon or apply abstract ideas and the other exceptions". Thus, as indicated by the Patent Office, "an invention is not rendered ineligible simply because it involves an abstract concept", and that in fact, "inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are eligible”. Examiner notes that the full and complete 35 U.S.C. 101 analysis is evidence  that the invention is not being rendered ineligible simply because it involves an abstract idea, but also because the abstract idea is not integrated into a practical application (no additional elements integrated the judicial exception into a practical application), nor are there any additional elements that add significantly more to the abstract idea, when viewed as an ordered combination. The argument that the invention is rendered ineligible simply because it involves an abstract idea is invalid. 

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection, particularly claim 14 (and 22) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 02/24/2021 with respect to the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant’s attorney argues that the Office did not provide a prima facie case of obviousness and are simply stating that it would have been obvious to try, and does not offer supporting evidence. This argument is not persuasive. The Applicant's argument that examiner has allegedly failed to provide a prima facie case for the rejections set forth under 35 USC 103 are misplaced and incorrect, at best. The USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the Applicant of the reasons for rejection, ‘“together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.’” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011) (brackets in original, quoting 35 U.S.C. § 132). Here, the Examiner has provided proper motivation for combining the references as indicated in the Office Action dated 02/01/2021 herein incorporated by reference.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Attorney’s allegation of use of Official Notice, Examiner notes that there was no use of Official Notice taken in the Office Action. Proper motivation to combine was clearly provided using one of the many options under KSR. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 14-26 have been amended. Claims 14-26 are pending.

Claim Objections
Claims 14 and 22 objected to because of the following informalities:  The claim limitation recites “and/or or excessive incident light”. One of the word “or” should be deleted.  Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations that do NOT invoke 112(f) despite using the word “means” are: 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit is configured to” in claims 16 and 17; memory unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 14-19, 21, and 23 recite a processing means for recording, comparing measured values, processing means configured to carry out at least one response, controlling activity of the communication means, switching the communication means on and/or off, increasing and/or lowering the at least one response. The paragraph in the specification describing a processing unit in detail is [0035] which discloses the unit being used to record measured values transmitted by the sensors and the exchange of data. This paragraph, along with the drawings refer to merely recite the functions of the means and lack sufficient structural support.
Claims 16 and 17 further recite a processing unit configured to determine the process as a function of the movement profile, and determining the process 
Claim 15 recites a memory unit. The paragraph in the specification describes the memory unit in detail is [0035] which discloses the unit being used to store the measured values. This paragraph, along with the drawings refer to merely recite the functions of the means and lack sufficient structural support.
Claim 23 recites a memory means. The paragraph in the specification describes a memory unit in detail is [0035] which discloses the memory being used to store the measured values. This paragraph, along with the drawings refer to merely recite the functions of the means and lack sufficient structural support.
Dependent claim 20 and 24-26 is also rejected under 335 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 14-19, 21, and 23 recite a processing means for recording, comparing measured values, processing means configured to carry out at least one response, controlling activity of the communication means, switching the communication means on and/or off, increasing and/or lowering the at least one response. The paragraph in the specification describing a processing unit in detail is [0035] which discloses the unit being used to record measured values transmitted by the sensors and the exchange of data. This paragraph, along with the drawings refer to merely recite the functions of the means and lack sufficient structural support.
Claims 16 and 17 further recite a processing unit configured to determine the process as a function of the movement profile, and determining the process as a function of the measure values of the sensors. The paragraph in the specification describing the processing unit in detail is [0035] which discloses the unit being used to record measured values transmitted by the sensors and the exchange of data. This paragraph, along with the drawings refer to merely recite the functions of the means and lack sufficient structural support.
Claim 15 recites a memory unit. The paragraph in the specification describes the memory unit
Claim 23 recites a memory means. The paragraph in the specification describes a memory unit in detail is [0035] which discloses the memory being used to store the measured values. This paragraph, along with the drawings refer to merely recite the functions of the means and lack sufficient structural support.
Claims 14 and 16 recite the limitation of "the sensor unit ". There is insufficient antecedent basis for this limitation in the claim.
Claim 14 also recites a sensor means in addition to the sensor unit. It is unclear whether the sensor means and unit are completely separate objects or intended to be the same. 
Claims 16 and 17 recite the limitation of "the processing unit ". There is insufficient antecedent basis for this limitation in the claim.
Claim 14 also recites a processing means. It is unclear whether the processing means and unit are completely separate objects or intended to be the same. 
Claims 14 and 22 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitation that the external influences (that are monitored) are temperatures that are too high or too low. There is no way a person of ordinary skill in the art could ascertain the metes and bounds of what is “too high” or “too low” as it is a subjective standard. 
Claims 14 and 22 recite the amended limitations of wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved. It is unclear from the claim whether “outside” means outside the device or outside the mobile object. Further, it is not clear what the “additional information” is in reference to. In other words, an additional information implies an existing information; however, it’s not clear what this existing information is in the claim. For purposes of examination, Examiner assumes that “outside” is referring to outside of the mobile object, and “additional information” is referring to information that is in addition to external influences. 
Dependent claims 20 and 24-26 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 14-21 recite a system (i.e. machine) and claims 22-26 recite a method (i.e. process). Therefore claims 14-26 fall within one of the four statutory categories of invention.
Independent claim 14 recites the limitations of monitoring the mobile object; recording measured values within a time span; and determining, as a function of the recorded measured values, in what type of process in a transport chain the object is 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a sensor, sensor means, sensor unit and processing means. The sensor is recited at a high-level of generality and amounts to insignificant extra-solution activity such as receiving or transmitting data over a network (MPEP 2106.05(d)(II). The sensor also amounts to generally linking the judicial exception to particular field of use. The sensor unit, sensor means, and processing means are also recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the 

Dependent claim 15 recites the limitations of comparing the recorded measured values to at least one measured value profile, which represents a predetermined process in the transport chain, and determining this predetermined process as the process if there is at least a partial match between the recorded measured values and the stored measured value profile. The limitations recite additional information that is further directed to the abstract idea. The claim also recites the additional elements of the processing means and a memory unit.
The memory unit and processing means are recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Dependent claim 19 recites the limitation of controlling activity of a communication means and switching the unit on and/or off and/or switching the means into a listening state. The limitation is further directed to the abstract idea. The claim also recites the additional elements of a communication means and processing means. 
The communication means and processing means are recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 

Dependent claim 20 recites the limitation that the communication means is for communicating wirelessly via Bluetooth and/or Wi-Fi. The limitation further limits the abstract idea, and amounts to linking the judicial exception to a field of use, and merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, nor does anything in the claims add significantly more (i.e. an inventive concept) to the abstract idea when viewed as an ordered combination.

Dependent claims 16-18, and 21 recite additional information that is further directed to the abstract idea. Therefore, claims 16-18 are also rejected under 35 U.S.C. 101.

Independent claim 22 recites the limitations of recording measured values of at least one sensor within a time span; and determining in what type of a process in a transport chain the mobile object is involved as a function of the recorded measured values, the object is monitored as to whether external influences acting on the mobile 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a sensor and sensor means. The sensor is recited at a high-level of generality and amounts to insignificant extra-solution activity such as receiving or transmitting data over a network (MPEP 2106.05(d)(II). The sensor also amounts to generally linking the judicial exception to particular field of use. The sensor means is also recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the 

Dependent claim 23 recites the limitations that the recorded measured values are compared to at least one measured value profile stored, which represents a predetermined process in the transport chain, and to determine the predetermined process as the process if there is at least a partial match between the recorded measured values and the stored measured value profile. The limitations recite additional information that further limits the abstract idea. The claim also recite the additional element of a memory means.
The additional element is recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 

Dependent claim 25 recites the limitations that activity of a communication means is controlled as the at least one response, the communication means being switched on or off or is switched to a listening state. The claim also recite the additional element of a communication unit.
The additional element is recited at a high-level of generality performing the above-mentioned limitations, and amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when 

Dependent claims 24 and 26 recite additional information that is further directed to the abstract idea. Therefore, claims 24 and 26 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmon (2010/0267375) in view of Kriss (US 10,430,750).

Claim 14: A device for monitoring a mobile object, comprising: 
a sensor means  for sensing and monitoring the mobile object; (Lemmon ¶0005 disclosing a device having a sensor which may detect/monitor environmental parameters (¶0020); the sensors may be included on a shipment transported via aircraft)
and a processing means for recording measured values from the sensor unit within a time span, wherein the processing means is configured to determine, as a function of the recorded measured values, in what type of process in a transport chain the object is involved, (Lemmon ¶0008 disclosing 

While Lemmon discloses the sensors used for measuring environmental parameters (Lemmon ¶0020 disclosing that sensors may measure environmental parameters of the device in real-time including pressure (atmospheric (¶0020), vibration patterns experienced by the device (¶0025), etc.)) Monitoring these parameters are necessary as the parameters exceeding a threshold can cause damage to the mobile object), Lemmon does not explicitly disclose the mobile object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of. (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved. Kriss does:
wherein the mobile object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of: (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of. (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved as taught by Kriss in the system of Lemmon in order to manage the risks and uncertainty with shipping and monitoring shipping condition that may cause damage (Kriss Col. 24, Ln. 12-21).
 
Claim 15: The device as recited in claim 14, wherein the processing means is configured to compare the recorded measured values to at least one measured value profile stored in a memory unit, which represents a predetermined process in the 
and to determine this predetermined process as the process if there is at least a partial match between the recorded measured values and the stored measured value profile. (Lemmon ¶0025 disclosing that any environmental parameter that is capable of being correlated with aircraft takeoff may be used to detect the takeoff event (any parameter being any partial data) for example it may be the acceleration parameter being measured and compared to an acceleration profile(¶0025); it may be signal; conditioning data (¶0028))\

Claim 16: The device as recited in claim 14, wherein the device is configured for stationary attachment on the mobile object, and the sensor unit has a triaxial acceleration 2Application Serial No. 16/304,880 Attorney Docket No. BOSC.P11254US/1001052187 Reply to Office Action of February 1, 2021sensor for recording the measured values, which represent a movement profile, and the processing unit is configured to determine the process as a function of the movement profile. (Lemmon ¶0033 disclosing the orientation of the sensor(s) can be identified by comparing the magnitudes of the acceleration signals from three axes; also disclosing using three-axis accelerometers; ¶0026 disclosing using acceleration and rate of change acceleration data acquires detecting take off and various modes of operation; ¶0020 disclosing measuring acceleration or motion of the device) (Kriss Abstract 
Regarding the limitation that the device is figured for stationary attachment on the mobile object, Lemmon does not explicitly disclose this limitation. Kriss discloses in the Abstract that the data logger (which is used to measure parameters such as pressure, vibration, acceleration (Col. 2, Ln. 52-58)), being attached to the shipping container while the container is in transit; the container may be aboard an airplane (Col. 21, Ln. 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the device being configured for stationary attachment on the mobile object as taught by Kriss in the system of Lemmon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 17: The device as recited in claim 14, wherein the sensor means has, for recording the measured values, a temperature sensor and/or a moisture sensor and/or a pressure sensor and/or a light sensor and/or a rate-of-rotation sensor, (Lemmon ¶0020 and ¶0038 disclosing a pressure sensor)
and wherein the processing unit is configured to determine the process as a function of the measured values of the temperature sensor and/or the moisture sensor and/or the pressure sensor and/or the light sensor and/or the rate-of-rotation sensor. (Lemmon ¶0039 disclosing the rate of change in pressure 

Claim 18: The device as recited in claim 14, wherein the processing means is configured to carry out at least one response as a function of the determined process. (Lemmon ¶0023 disclosing the device switching from a normal mode, disabled mode, and a/or airborne mode based on the monitored environmental parameters measured by the sensors; ¶0024 i.e. device and sensors constantly or periodically monitor measure environmental parameters to detect aircraft takeoff, upon detection, WMS may transition the device to disabled mode) 

Claim 19: The device as recited in claim 18, further comprising: a communication means, and the processing means controls activity of the communication means as the at least one response, the processing means switching the communication means on and/or off and/or to switch the communication means into a listening state. (Lemmon ¶0008 disclosing a processor that receives real-time signals from the sensor and change the operating state of the transmitter of the wireless device (communication means) based on the signals)

Clam 20: The device as recited in claim 19, 
wherein the communication means is for communicating wirelessly via Bluetooth and/or Wi-Fi. (Lemmon ¶0056 disclosing any known method including 

Claim 21: The device as recited in claim 18, wherein the processing means increases and/or lowers, as the at least one response, a measuring frequency at which the measured values are recorded. (Lemmon ¶0023 disclosing a timer being set by the WMS to transition the device into disabled mode, airborne mode, etc.; ¶0024 disclosing the WMS may run the processor in the background and periodically measure the environmental parameters in order to change the device’s operation mode to the various modes)

Claim 22:  A method for monitoring a mobile object, the method comprising: 
recording measured values of at least one sensor of a sensor means within a time span; (Lemmon ¶0005 disclosing a device having a sensor which may detect/monitor environmental parameters; ¶0023 disclosing a timer being set by the WMS to transition the device into disabled mode, airborne mode, etc.)
and 3Application Serial No. 16/304,880 Attorney Docket No. BOSC.P11254US/1001052187 Reply to Office Action of February 1, 2021determining in what  type of a process in a transport chain the mobile object is involved as a function of the recorded measured values, (Lemmon ¶0008 disclosing the device w/sensor also including a processor  that receives the change in operating state of the transmitter; the change in state indicates a change in flight condition where the transmitter may be deactivated during disabled mode and/or airborne mode and active during normal mode 
While Lemmon discloses the sensors used for measuring environmental parameters ((Lemmon ¶0020 disclosing that sensors may measure environmental parameters of the device in real-time including pressure (atmospheric (¶0020), vibration patterns experienced by the device (¶0025), etc.)) Monitoring these parameters are necessary as the parameters exceeding a threshold can cause damage to the mobile object), Lemmon does not explicitly disclose the mobile object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of. (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved. Kriss does:
wherein the mobile object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved. (Kriss Col. 6, Ln. 2-5 disclosing packages may be susceptible to damage is transported in an unpressurized aircraft hold; Col. 14, Ln. 33-40 disclosing monitoring and 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include object is monitored as to whether external influences acting on the mobile object could damage to the mobile object, wherein the external influences include at least one of. (i) excessive vibrations or shocks, (ii) temperatures that are too high or too low, (iii) excessive moisture; and/or (iv) or excessive incident light, and wherein no additional GPS signal or no additional information is required from outside, via a provider or via an active gateway, to determine the type of process in which the mobile object is involved as taught by Kriss in the system of Lemmon in order to manage the risks and uncertainty with shipping and monitoring shipping condition that may cause damage (Kriss Col. 24, Ln. 12-21).
  
Claim 23: The method as recited in claim 22, wherein, in the determining, the recorded measured values are compared to at least one measured value profile stored in a memory means, which represents a predetermined process in the transport chain,) (Lemmon ¶0028 disclosing the filtered measured data being compared with a profile that is known to correspond with aircraft take off, or indicate a takeoff event (process in the transport chain) (also ¶0025))
and to determine the predetermined process as the process if there is at least a partial match between the recorded measured values and the stored measured value profile. (Lemmon ¶0025 disclosing that any environmental parameter that is capable of being correlated with aircraft takeoff may be used to detect the takeoff event (any parameter being any partial data) for example it may be the acceleration parameter being measured and compared to an acceleration profile(¶0025); it may be signal; conditioning data (¶0028))

Claim 24: The method as recited in claim 22, further comprising: carrying out at least one response as a function of the determined process. (Lemmon ¶0023 disclosing the device switching from a normal mode, disabled mode, and a/or airborne mode based on the monitored environmental parameters measured by the sensors; ¶0024 i.e. device and sensors constantly or periodically monitor measure environmental parameters to detect aircraft takeoff, upon detection, WMS may transition the device to disabled mode)

Claim 25: The method as recited in claim 24, wherein activity of a communication means is controlled as the at least one response in the carrying out, the communication means is switched on or off or is switched to a listening state. (Lemmon ¶0008 disclosing a processor that receives real-time signals from the sensor and change the operating state of the transmitter of the wireless device (communication means) based on the signals)

Claim 26: The method as recited in claim 24, wherein, in the carrying out , the at least one response includes increasing or reducing a measuring frequency at which the measured values are recorded. (Lemmon ¶0023 disclosing a timer being set by the WMS to transition the device into disabled mode, airborne mode, etc.; ¶0024 disclosing the WMS may run the processor in the background and periodically measure the environmental parameters in order to change the device’s operation mode to the various modes)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628




/GEORGE CHEN/Primary Examiner, Art Unit 3628